DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Interpretation – 35 USC 112(f)
Applicant’s remarks in their reply dated 31 Mar 21 indicate that Applicant does not intend for the terms “navigation planner” (per Claims 12 and 15), “object instruction component” (per Claim 12), “salient object selection component” (per Claims 12 and 18), and “alignment component” (per Claim 22) to be interpreted under 35 USC 112(f).  However, each of these terms, in combination with the claim limitations they are used within, still meet the three-prong test described below (i.e. they use a nonce term of either “planner” or “component”, the nonce term is modified by functional language stating “configured to…” or “further configured to…”, and the nonce term is not modified by sufficient structure, material, or acts for performing the claimed function/-s).  As such, this instant Office action still includes interpretations under 35 USC 112(f) for these particular terms, as described below.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, as described below for each of this application’s 35 U.S.C. 112(f) claim limitations:
a navigation planner configured to obtain… (“navigation planner 920 may include a global navigation satellite system (GNSS)-based navigation system, such as a program at least partially implemented as software and including and/or communicatively coupled with a GNSS-positioning component”, Paragraph 66).  Based on at least this passage from the specification, Examiner is interpreting this term to be a navigation system that includes a positioning system such as GNSS, or the like.
an object instruction component configured to identify… (“the object instruction component 914 may generate an output instruction 938 that indicates the at least one navigational instruction with reference to the at least one salient object. For example, the object instruction component 914 may generate an output instruction 938 for visual presentation on a display (e.g., an on-board computer display of the vehicle 802, a heads-up display (HUD) projected on a windshield of the vehicle 802, a smartphone display, etc.) and/or for audio presentation through a speaker (e.g., a speaker of an audio system of the vehicle 802, a speaker of a smartphone, etc.). Accordingly, a user interface 926 may provide the output instruction 938 to a user of the vehicle in order to describe at least one navigational instruction with reference to at least one salient object. The user interface 926 may be included in an on-board computer of the vehicle 802. In another aspect, the user interface 926 may be included in a smartphone of a user of the vehicle 802. In another aspect, the user interface 926 may be included in a same system as the navigation planner 920”, Paragraphs 103-104).  Based on at least this passage from the specification, Examiner is interpreting this term to be a user interface, or the like.
a salient object selection component configured to identify… (“The salient objects selection component 910 may include and/or may be communicatively coupled with a DNN and/or other machine-learning model”, Paragraph 95).  Based on at least this passage from the specification, Examiner is interpreting this term to be a machine-learning model, or the like.  However, under Broadest Reasonable Interpretation (BRI), a machine-learning model may simply be software per se, which does not have definitive 
an alignment component configured to determine… (“the alignment component 912 may include and/or may be communicatively coupled with a same DNN and/or machine-learning model”, Paragraph 105).  Based on at least this passage from the specification, Examiner is interpreting this term to be a machine-learning model, or the like.  However, under Broadest Reasonable Interpretation (BRI), a machine-learning model may simply be software per se, which does not have definitive structure, and as such, the use of this term renders the claims that utilize it indefinite under 35 USC 112(b).
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).
Claim Objections
Claim 18 is objected to because of the following informalities:  This claim has been amended to eliminate a component (“wherein”.  Additionally, since the salient object selection component already has required functionalities from independent Claim 12 (“configured to identify…”), Claim 18 should instead say that this component “is further configured to adjust...”.  To summarize, it appears that this claim should instead read “wherein the salient object selection component is further configured to adjust…”.  Appropriate correction is required.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:


Within Claims 12-19, 21-26, and 28-30, the claimed invention is directed to (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  These claims recite the abstract idea of a mental process, involving receiving data, analyzing that data to at least identify one or more objects (and possibly storing a portion of the analysis data), and calculating instructional information based on the identification of the one or more objects, which can be done in the human mind.  The only structures utilized to accomplish this abstract idea are generic computing structures doing old and well known generic computing functions (i.e. one or more artificial neural networks, memory, and at least one processor).  Under broadest reasonable interpretation, using the human mind to achieve these same functions covers performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting generic computing components, nothing in the claim elements preclude this process from practically being performed in the mind.  For example, but for the generic computing components language, “receiving data” in the context of these claims encompasses a user visually and mentally receiving data.  Similarly, because these claim limitations do not require the analysis/identification/calculation steps to have any particular level of accuracy or precision, nothing in the claim elements preclude this process from practically being performed in the mind as well (i.e. the user thinking and mentally analyzing their situation and estimating what they should do in response to what they thought of, and even processing data using more specifically one or more “deep neural networks” (per Claims 13, 16-19, and 24-26) still encompasses a user’s brain doing the thinking since a brain may be considered one or more deep neural networks (for example, the entire brain may be considered a single deep neural network and/or the left side of the brain and the right side of the brain could each be considered two different deep neural networks).  Further, “storing” in the context of these claims (per Claims 12, 14-15, 23, and 30) encompasses a user committing all or a portion of the received data and/or analysis/identification/calculation to their memory.  If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, these claims recite an abstract idea.

The abstract idea of a mental process done based on data determined by the person doing the mental process has previously been found to be ineligible under 35 USC 101 per the very similar claim concepts found in the precedential decision relating to Smart Systems Innovations.  As far as the claimed data receiving limitations which occur prior to the calculations, generic data-gathering elements are similar to concepts that have also been identified as abstract by the courts, such as obtaining and comparing intangible data in Cybersource.
At best, the limitations in these claims can be performed by a generically recited and/or general purpose computer that has been pre-loaded with the information necessary calculate instructional information.  Even if the data utilized for this calculation comes from a computer different than the computer doing the calculations, then these limitations still involve no more than two generic computers in communication with each other.  Mere data communication steps that can be performed entirely on any one or more generic computer/-s have also been previously identified by the courts as an abstract idea (i.e. a judicial exception): (A) Receiving and/or transmitting data is considered to be well-understood, routine, or conventional at least as evidenced by MPEP § 2106.05(d)(II)(i) "Receiving or transmitting data over a network", and (iv) "Storing and retrieving information in memory", and (B) Comparing the received data to other data is considered to be well-understood, routine or conventional at least as evidenced by MPEP§ 2106.05(d)(II)(ii) "Performing repetitive calculations".  Furthermore, Office takes Official Notice to 
These specific claims in this application do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, firstly, these claims only additionally require (a) first and second cameras, which as claimed only describe insignificant pre-solution activity (i.e. they are merely the means for receiving data from external structures), and (b) a display or a speaker, which as claimed only describe insignificant post-solution activity (i.e. they are merely the means for outputting results of the analysis/identification/calculation steps to an external structure).  This is because none of the apparatus claimed within Claims 12-19, the apparatus claimed within Claims 23-26 and 28-29, nor the medium claimed within Claim 30 definitively claim these elements as part of the apparatus/medium itself; instead they appear to be structures external to the actual claimed apparatus/medium (and there is no independently claimed “system” and/or “vehicle” that includes them separately from the apparatus/medium described in Claims 12-19, 21-26, and 28-30).  Note that the method Claims 1-8 and 10-11 have not been rejected under this statute because the method describes the definitive use of these elements regardless of whether or not they are internal/external to any apparatus/medium since they describe a method instead of an apparatus/medium.  Secondly, claiming the outputting of “instructional information” to specifically include “a first navigational instruction” is merely linking the invention to a particular technological environment, that is, implementation via one or more computers that relate to navigation of a vehicle.  Finally, the new limitation added by amendment to independent Claims 12, 23, and 30 states “wherein the first navigational instruction indicates at least one of a distance or a direction of travel with reference to the at least one salient object”, but is still merely describing an intended use of the outputted instructions; outputted indication/-s going to an external display/speaker of the vehicle provides no definitive guarantee that this/these indication/-s amount/-s to a practical application and/or significantly more than the judicial exception.  For example, the user may not see/hear the indication/-s, the user may not want to take heed of the indication/-s, or even if the user does may find navigating a route easier and more intuitive”; it seems as though the user may also not find navigating a route easier and more intuitive.
Finally, these claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer/-s itself/themselves, or meaningful limitations beyond generally linking the use of one or more abstract ideas to a particular technological environment.  The limitations are no more than a field of use, or a field of use that also involves insignificant extra-solution activity (for example, pre-solution activity such as gathering the data from external cameras, or post-solution activity such as showing or playing the result using an external display and/or an external speaker).  Based on this, when viewed as a whole, there are no claim elements within these claims that provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that these claims amount to significantly more than the abstract idea itself.  Therefore, Claims 12-19, 21-26, and 28-30 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  Corrective actions are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12, 18, and 22 (and Claims 13-17, 19, and 21 due to dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Each of these claims utilize one of two terms, either “salient object selection component” (per Claims 12 and 18) or “alignment component” (per Claim 22), that have each been interpreted under 35 USC 112(f) to cover the corresponding structure described in the specification for each of these terms.  However, the specification fails to clearly link or associate the disclosed structure, material, or acts to the claimed functions; these elements have only been described to be, and thus interpreted to be, at best, a machine-learning model, which may simply be software per se, and software per se does not have definitive structure.  As such, use of these terms within these limitations render these claims indefinite for lack of clear structure.  See above Claim Interpretation section above for more information.  Appropriate corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 10-13, 15-16, 21-24, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Golding et al. (US 2017/0314954), herein “Golding”, in view of Censo et al. (US 2015/0160033), herein “Censo”.
Regarding Claims 1, 12, 23, and 30 (all independent), Golding discloses:
a method for providing navigational instructions (“To generate navigation directions for a driver of a vehicle…The navigation system then customizes the driving instructions to reference specific objects, thereby generating context-specific driving instructions”, Abstract, “a method for generating navigation directions for drivers, executed by one or more processors”, Paragraph 7) using at least one artificial neural network (“The landmark selection system 18 can rely on models of certain types or classes of objects to identify presence or absence of objects of these types in the scene 60 using a deep-learning technique such as building a convolutional neural network (CNN), for example. Experiments have shown that these techniques can spatially localize hundreds of classes of objects, in relatively short time (e.g., 100 ms per image). The CNN can be trained using such datasets annotated with metadata as, for example, CityScapes available at www.cityscapes-dataset.com”, Paragraph 60), the method comprising (per Claim 1) / an apparatus for providing navigational instructions in a vehicle (“The method further includes providing, to the driver, navigation directions describing the route”, Paragraph 7, “The environment 10 includes a mobile system 12 and a server system 14 interconnected via a communication network 16. The server system 14 in turn can communicate with various databases and, in some implementations, third-party systems such as a live traffic service or a weather service (not shown to avoid clutter). A landmark selection system 18 configured to select visual landmarks using real-time imagery and/or time of day, season, weather, conditions, etc. can be implemented in the mobile system 12, the server system 14, or partially in mobile system 12 and partially in the server system 14”, Paragraph 22) using at least one artificial “The landmark selection system 18 can rely on models of certain types or classes of objects to identify presence or absence of objects of these types in the scene 60 using a deep-learning technique such as building a convolutional neural network (CNN), for example. Experiments have shown that these techniques can spatially localize hundreds of classes of objects, in relatively short time (e.g., 100 ms per image). The CNN can be trained using such datasets annotated with metadata as, for example, CityScapes available at www.cityscapes-dataset.com”, Paragraph 60), the apparatus comprising (per Claim 12) / an apparatus for providing navigational instructions in a vehicle (“The method further includes providing, to the driver, navigation directions describing the route”, Paragraph 7, “The environment 10 includes a mobile system 12 and a server system 14 interconnected via a communication network 16. The server system 14 in turn can communicate with various databases and, in some implementations, third-party systems such as a live traffic service or a weather service (not shown to avoid clutter). A landmark selection system 18 configured to select visual landmarks using real-time imagery and/or time of day, season, weather, conditions, etc. can be implemented in the mobile system 12, the server system 14, or partially in mobile system 12 and partially in the server system 14”, Paragraph 22) using at least one artificial neural network (“The landmark selection system 18 can rely on models of certain types or classes of objects to identify presence or absence of objects of these types in the scene 60 using a deep-learning technique such as building a convolutional neural network (CNN), for example. Experiments have shown that these techniques can spatially localize hundreds of classes of objects, in relatively short time (e.g., 100 ms per image). The CNN can be trained using such datasets annotated with metadata as, for example, CityScapes available at www.cityscapes-dataset.com”, Paragraph 60), the apparatus comprising: a memory (“mobile system 12 can include a memory 24”, Paragraph 25); and at least one processor (“mobile system 12 also can include a processing module 22, which can include one or more central processing unit (CPUs), one or more graphics processing unit (GPUs) for efficiently rendering graphics content, an application-specific integrated circuit (ASIC), or any other suitable type of processing hardware”, Paragraph 25, “The various operations of example methods described herein may be performed, at least partially, by one or more processors”, Paragraph 83, also see Fig. 1) and configured to (per Claim 23) / a computer-readable medium storing computer-executable code for providing navigational instructions in a vehicle (“The method further includes providing, to the driver, navigation directions describing the route”, Paragraph 7, “The method 100 can be implemented as a set of software instructions stored on a non-transitory computer-readable medium and executable by one or more processors, for example”, Paragraph 43) using at least one artificial neural network (“The landmark selection system 18 can rely on models of certain types or classes of objects to identify presence or absence of objects of these types in the scene 60 using a deep-learning technique such as building a convolutional neural network (CNN), for example. Experiments have shown that these techniques can spatially localize hundreds of classes of objects, in relatively short time (e.g., 100 ms per image). The CNN can be trained using such datasets annotated with metadata as, for example, CityScapes available at www.cityscapes-dataset.com”, Paragraph 60), include code to (per Claim 30):
obtaining, at a processor (“mobile system 12 also can include a processing module 22, which can include one or more central processing unit (CPUs), one or more graphics processing unit (GPUs) for efficiently rendering graphics content, an application-specific integrated circuit (ASIC), or any other suitable type of processing hardware”, Paragraph 25, “The various operations of example methods described herein may be performed, at least partially, by one or more processors”, Paragraph 83), a set of navigational instructions describing a route “routing engine 40 can receive a request for navigation directions from the mobile system 12”, Paragraph 30, “The method 100 begins at block 102, where a route for driving to a certain destination from the current location of the user or from some other location is obtained”, Paragraph 44);
obtaining, at the processor, first image data through a first camera that is oriented toward the route, the first image data depicting a first scene associated with the route (per Claim 1) / an object detector configured to obtain first image data through a first camera of the vehicle that is oriented toward the route, the first image data depicting a first scene associated with the route (per Claim 12) / obtain first image data through a first camera of the vehicle that is oriented toward the route, the first image data depicting a first scene associated with the route (per Claims 23 and 30) (“These components can include a camera 20, which can be a standard monocular camera mounted on the dashboard or windshield. In some scenarios, the driver mounts the smartphone so that the camera of the smartphone faces the road similar to a dashboard camera. In other scenarios, the vehicle includes a camera or even multiple cameras built into dashboard or the exterior of the vehicle, and the mobile system 12 accesses these cameras via a standard interface (e.g., USB). Depending on the implementation, the camera 20 is configured to collect a digital video stream or capture still photographs at certain intervals. Moreover, the mobile system 12 in some implementations uses multiple cameras to collected redundant imagery in real time. One camera may be mounted on the left side of the dashboard and another camera may be mounted on the right side of the dashboard to generate a slightly different views of the surroundings, which in some cases may make it easier for the landmark selection system 18 to compare real-time imagery to previously captured images of landmarks”, Paragraph 24, “camera 20 can capture a scene 60”, ;
obtaining, at the processor, second image data captured through a second camera oriented toward a user that is navigating the route to the destination (per Claim 1) / an attention detector configured to obtain second image data through a second camera of the vehicle oriented toward a user that is navigating the route to the destination (per Claim 12) / obtain second image data captured through a second camera of the vehicle oriented toward a user that is navigating the route to the destination (per Claims 23 and 30) (see obviousness discussion pertaining to Censo as shown below);
storing, at a memory, field-of-view information including at least one angle associated with an orientation of the head of the user (per Claim 1) / store field-of-view information including at least one angle associated with an orientation of the head of the user (per Claims 12 and 30) / store, at the memory, field-of-view information including at least one angle associated with an orientation of the head of the user (per Claim 23) (see obviousness discussion pertaining to Censo as shown below)
determining, at the processor, a first field of view associated with the user based on a gaze of the user in the second image data, wherein the first field of view is based on the field-of-view information (per Claim 1) / determine a first field of view associated with the user based on a gaze of the user in the second image data, wherein the field of view is based on the field-of-view information (per Claim 12) / determine a first field of view associated with the user based on a gaze of the user in the second image data, wherein the first field of view is based on the field-of-view information (per Claims 23 and 30) (see obviousness discussion pertaining to Censo as shown below);
identifying, at the processor, at least one salient object represented in the first scene based on the first field of view (per Claim 1) / a saliency information component configured to identify at least one salient object represented in the first scene based on the first field of view (per Claim 12) / identify at least one salient object represented in the first scene based on the first field of view (per Claims 23 and 30) (“The visual landmark selection module 44 operates as part of the landmark selection system 18, which also includes the navigation application 26. The ; and
outputting, at a display or a speaker, instructional information identifying the at least one salient object and describing a first navigational instruction of the set of navigational instructions with reference to the at least one salient object, wherein the first navigational instruction indicates at least one of a distance or a direction of travel with reference to the at least one salient object (per Claim 1) / an object instruction component configured to output instructional information identifying the at least one salient object, at a display or a speaker of the vehicle, describing a first navigational instruction of the set of navigational instructions with reference to the at least one salient object, wherein the first navigational instruction indicates at least one of a distance or a direction of travel with reference to the at least one salient object (per Claim 12) / output instructional information, at a display or a speaker of the vehicle, identifying the at least one salient object and describing a first navigational instruction of the set of navigational instructions with reference to the at least one salient object, wherein the first navigational instruction indicates at least one of a distance or a direction of travel with reference to the at least one salient object (per Claim 23) / output instructional information, at a display or a speaker of the vehicle, describing a first navigational (“At block 110, navigation directions referencing the one or more visible visual landmarks are provided to the driver, whereas the visual landmarks identified at block 104 but not located within the scene captured at block 106 are omitted. The instructions can include text to be displayed on the driver's smartphone or projected via the head unit and/or audio announcements, for example. Additionally, a pre-stored image of a visual landmark referenced in the directions can be downloaded from the visual landmark database 52 to the mobile system 12 and displayed in the projected mode on the head unit of the vehicle, so that the user can glance at the display and see to which visual landmark the directions refer”, Paragraph 47, “Referring back to FIG. 4, after the sports car enclosed by the box 206 is identified as a prominent feature, the landmark selection system 18 can determine the location and orientation of the sports car relative to the streets…the landmark selection system 18 can generate such instructions as "turn left on Main. St., where the red sports car is turning" or "turn right on Central St. after the blue billboard." The instructions can include any suitable combination of text and multimedia”, Paragraphs 70-71).
Golding remains silent that there is a second camera of the vehicle oriented toward a user that is navigating the route to the destination producing second image data that can be processed to determine a first field of view of the user based on their gaze direction and based on stored field-of-view information including at least one angle associated with an orientation of the head of the user (e.g. at least the boundaries of the user’s direction/depth/point of focus), wherein the at least one salient object is within the first field of view of the user.  However, this is taught by Censo (“The navigation system is configured to capture sensor data that reflects the field of view of the driver and to identify objects in that field of view. The navigation system then customizes the driving instructions to reference specific objects, The navigation system is also configured to identify particular objects upon which the driver is focused, and to generate context-specific driving instructions relative to such objects of focus. The navigation system may also provide correction information to the driver upon determining that the driver has incorrectly focused on a different object than an object referenced in a context-specific driving instruction”, Abstract, “driver 100 resides within vehicle 110 that includes various components of navigation system 120. In particular, navigation system 120 includes eye-gaze sensors 121, outward facing cameras 122-1 and 122-2, speakers 123-1 and 123-2, and a computing device 124. Eye-gaze sensors 121 are configured to determine a direction of focus 130 along which driver 100 may be looking. Eye gaze sensors 121 are further configured to determine a point of focus 140 that represents a particular depth at which driver 100 may be looking along direction of focus 130. Field of view 150 represents a panorama within which driver 100 may visually perceive objects at any given time. As such, point of focus 140 generally resides within field of view 150. Eye-gaze sensors 121 may determine point of focus 140 via eyeball tracking sensors as well as head tracking sensors. Computing device 124 is configured to process data from those sensors to determine direction of focus 130 and point of focus 140 within field of view 150. Persons skilled in the art will generally be familiar with a wide variety of techniques for determining direction of focus 130 and point of focus 140”, Paragraph 22, “Memory unit 1020 may be hard disk, flash memory unit, random access memory (RAM) module, or any other type of storage medium. Software application 1021 may be executed by processing unit 1000 to implement any functionality of navigation system 120 described thus far. Software application 1021 may store data to and retrieve data from database 1022. Database 1022 may include, among other things, various collections of navigation data, such as maps, driving instructions, and so as well as data related to driver 100”, Paragraph 73, “The navigation system is also configured to identify particular objects upon which the driver is focused, and to generate context-specific driving instructions relative to such objects of focus”, Paragraph 75).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method/apparatus/medium of Golding with the use of an interior-to-the-vehicle camera (i.e. eye-gaze sensors 121 that includes both eyeball tracking sensors as well as head tracking sensors as per Paragraph 22 of Censo) that determines/saves at least one angle associated with an orientation of the head of the user (e.g. at least the boundaries of the user’s direction/depth/point of focus) so that further processing can determine if the user is gazing at/focusing on an easily recognizable salient object that is within both their field of view and the field of view of an exterior outward facing camera attached to the vehicle, as taught by Censo, in order to enable confirmation that the user is associating navigation directions with the correct easily recognizable salient object without the user having to touch a screen or issue any feedback to the system, thus improving their safety and making it easier for them to navigate using easy-to-see landmarks rather than sometimes-hard-to-see road names and/or often difficult to estimate distances.
Regarding Claims 2 and 13, Golding as modified by Censo teaches the method of Claim 1 and the apparatus of Claim 12, respectively, and Golding already disclosed using a deep neural network (DNN) implemented by the artificial neural network (“The landmark selection system 18 can rely on models of certain types or classes of objects to identify presence or absence of objects of these types in the scene 60 using a deep-learning technique such as building a convolutional neural network (CNN), for example. Experiments have shown that these techniques can spatially localize hundreds of classes of objects, in relatively short time (e.g., 100 ms per image). The CNN can be trained using such datasets annotated with metadata as, for example, CityScapes available at www.cityscapes-dataset.com”, Paragraph 60), and Censo further teaches determining, at the processor, the gaze of the user by processing the second image data (per Claim 2) / that the attention detector is further configured to determine the gaze of the user by processing the second image data (per Claim 13) (“Computing device 124 is configured to process data from those sensors to determine direction of focus ).  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the deep neural network implemented by the artificial neural network of Golding to be the specific computing device that determines the gaze of the user, as taught by Censo, so that the salient objects within the field of view can be quickly matched to the salient objects within the visual landmark database 52 of Golding.
Regarding Claims 4 and 15, Golding as modified by Censo teaches the method of Claim 1 and the apparatus of Claim 12, respectively, and Censo further teaches that the storing the field-of-view information comprises (per Claim 4) / the object detector is further configured to (per Claim 15): storing, at the memory, the field-of-view information before the obtaining the set of navigational instructions describing the route to the destination (per Claim 4) / store the field-of-view information before the navigation planner obtains the set of navigational instructions describing the route to the destination (per Claim 15) (“Navigation system 120 may also generate context-specific driving instructions that refer to real-world objects upon which driver 100 is already focused, as described in greater detail below in conjunction with FIGS. 5A-5B”, Paragraph 44, “Navigation system 120 is configured to determine that the right turn should be performed at the current location of car 500, which happens to be 100 feet ahead of vehicle 110. Navigation system 120 then generates a context-specific driving instruction indicating that a right-hand turn should be performed at the current location of car 500, as shown in FIG. 5B. With the approach described in conjunction with FIGS. 5A-5B, navigation system 120 may proactively provide context-specific driving instructions that reference real-world objects upon which driver 100 is already focused”, Paragraph 46, “One advantage of the disclosed technique is that it enables context-specific driving instructions that are consistent with the visual Since the navigation system accounts for the field of view of the driver and specific objects upon which the driver is already focused, the navigation system can provide directions that are immediately relevant to the driver. Thus, the driver need not shift contexts in order to perform driving actions. Another advantage of the disclosed techniques is that context-specific driving instructions may closely match driving instructions that a human navigator would provide, and so the driver may naturally follow those instructions with relative ease. Since the context-specific driving instructions may be more easily interpreted and understood compared to conventional driving instructions, the driver may be far less likely to become confused and/or lost. The personal safety of the driver may thus be protected”, Paragraph 76).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the method/apparatus/medium of Golding to obtain the set of navigational instructions describing a route to a destination after determining/storing the driver’s actual field-of-view information, as taught by Censo, in order enable the directions to be based on an easily recognizable object that the driver is already focused on, thus keeping the driver’s eyes on the relevant landmark to be used for the navigational instructions.
Regarding Claims 5, 16, and 24, Golding as modified by Censo teaches the method of Claim 1, the apparatus of Claim 12, and the apparatus of Claim 23, respectively, and Golding further discloses that: processing, at the processor, the first image data using a first deep neural network (DNN) implemented by the artificial neural network for identification of a set of objects represented in the first scene (per Claim 5) / the object detector is further configured to process the first image data using a first deep neural network (DNN) implemented by the artificial neural network for identification of a set of objects represented in the first scene, and (per Claim 16) / that the at least one processor is further configured to process the first image data using a first deep neural network (DNN) implemented by the artificial neural network for identification of a set of objects represented in the first scene (per Claim 24), wherein the identifying the at least one salient object represented in the first scene based on the first field “The landmark selection system 18 can rely on models of certain types or classes of objects to identify presence or absence of objects of these types in the scene 60 using a deep-learning technique such as building a convolutional neural network (CNN), for example. Experiments have shown that these techniques can spatially localize hundreds of classes of objects, in relatively short time (e.g., 100 ms per image). The CNN can be trained using such datasets annotated with metadata as, for example, CityScapes available at www.cityscapes-dataset.com”, Paragraph 60).
Regarding Claims 10-11, 21-22, and 28-29, Golding as modified by Censo teaches the method of Claim 1, the apparatus of Claim 12, and the apparatus of Claim 23, respectively, and Censo further discloses that the first image data depicts the first scene over a plurality of time steps, and the at least one salient object is in motion over the plurality of time steps (per Claims 10, 21, and 28), and determining, at the processor, the at least one salient object is in motion (per Claim 11, dependent upon Claim 10) / an alignment component configured to determine that the at least one salient object is in motion (per Claim 22, dependent upon Claim 21) / that the at least one processor is further configured to determine the at least one salient object is in motion based on the first image data (per Claim 29, dependent upon Claim 28), wherein the instructional information describing the first navigational instruction of the set of navigational instructions with reference to the at least one salient object is based on the motion of the at least one salient object (per Claims 11, 22, and 29) (“For some image processing techniques, feature comparison or recognition is more reliable when a video stream rather than a single photograph is available, and thus the real-time imagery defining the scene also can be a video feed of a certain duration (e.g., 0.5 sec)”, Paragraph 45, “FIG. 4 illustrates the scene 60 along with a model 200 that positions automatically recognized entities such as cars and people in two- or three-dimensional space. The ).
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being obvious over Golding in view of Censo (as evidenced by Chopra et al. (US 2019/0199457), herein “Chopra”).  Additionally/alternatively, Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Golding in view of Censo, further in view of Chopra.
Regarding Claims 3 and 14, Golding as modified by Censo teaches the method of Claim 1 and the apparatus of Claim 12, respectively, and Golding further discloses a database 52 that associates particular orientations of vehicles/camera poses on particular roads that have identified visual landmarks with other vehicle/camera poses that have also identified those same visual landmarks (“to identify currently visible landmarks within real-time imagery, the system can match features of an image captured with an image previously captured from the location and with the same orientation of the camera (i.e., with the same ), but Golding remains silent in that their database specifically incorporates the at least one angle comprising an azimuthal angle or an elevational angle.  However, firstly, Censo teaches its own database 1022 to include data relating to the driver (“Database 1022 may include, among other things, various collections of navigation data, such as maps, driving instructions, and so forth, as well as data related to driver 100”, Paragraph 73), so the combination of Golding with Censo (as described with respect to the independent claims above) would clearly involve a “combined” database that wouldn’t just track each vehicle/camera pose line of sight/direction of focus data (per Golding), but would also be tracking each associated line of sight/direction of focus of each driver of each vehicle (based on the already discussed eye-gaze sensors 121 that includes both eyeball tracking sensors as well as head tracking sensors as per Paragraph 22 of Censo) in relation to each particular vehicle/camera pose line of sight/direction of focus data (per Golding).  Additionally, since (a) each vehicle/camera/head/eye combination that gazes at a particular visual landmark while walking/riding/driving along a particular stretch of road may be from a different height and/or from a different position on one or more lanes and thus there could be any number of different lines of sight/directions of focus even if looking at the same visual landmark, and (b) each vehicle/camera/head/eye combination may utilize its own local coordinate system for proper alignment and/or referencing required for various positioning/navigation/safety functions, one of ordinary skill in the “For example, the processing system may associate each receive beam (or receive beam direction/spatial orientation) with a vector/direction/spatial orientation in a local coordinate system that is fixed, e.g., with respect to the receiver device chassis. In addition, in one example, the processing system may translate the spatial orientation of the receive beam from a local coordinate system to a spatial orientation in a global coordinate system e.g., azimuth angles indicated with respect to 360 degrees, with 0/360 being north, magnetic north, or other reference standards, and elevation angles with respect to the horizon of the Earth. In one example, the translations may be based upon the difference between the local orientation and the global orientation”, Paragraph 82).
Claims 6-8, 17-19, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Golding in view of Censo, further in view of obvious design choice.
Regarding Claims 6, 17, and 25, Golding as modified by Censo teaches the method of Claim 5, the apparatus of Claim 16, and the apparatus of Claim 24, respectively, but Golding remains silent in that the identifying the at least one salient object represented in the first scene based on the first field of view comprises (per Claim 6) / the object detection component configured to identify the at least one salient object represented in the first scene based on the first field of view is further configured to (per Claim 17) / the identification of the at least one salient object represented in the first scene based on the first field of view comprises to (per Claim 25): processing, at the processor, the set of objects using a second DNN implemented by the artificial neural network for identification of the at least one salient object that is estimated to be at least partially within the first field of view (per Claim 6) / process the set of objects using a second DNN implemented by the artificial neural network for identification of the at least one salient object that is estimated to be at least partially within the first field of view (per Claims 17 and 25).  However, these limitations appear to split the previously mentioned tasks of the DNN implemented by the artificial neural network into two separate DNNs, which is merely a matter of obvious design choice based on the desired processing capabilities of the various computing components, especially when considering the fact that the independent claims that these limitations are dependent upon only require a first DNN and not a second DNN; therefore, without specific reasoning in the specification for why having this second DNN leads to unexpected results, this invention appears to work equally as well with only a single DNN instead of two or more.  Golding even provides evidence to this statement (“functionality of the landmark selection system 18 can be distributed between the mobile system 12 and the server system 14 in any suitable manner. In some implementations, for example, the processing capability of the mobile system 12 is insufficiently robust to implement image processing. The mobile system 12 accordingly can capture photographs and/or video and provide the captured imagery to the server system 14, where the visual landmark selection module executes a video processing pipeline. In other implementations, the mobile system 12 has sufficient processing capability to implement image matching. The server system 14 in this case can provide relevant visual landmark imagery such as the images 70 and 72 to the mobile system 12, and the ).  Furthermore, it has been held that (a) mere duplication of the essential working parts of a device (i.e. duplicating the DNN to create a second DNN) involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8) and (b) constructing a formerly integral structure (i.e. a single DNN) in various elements (i.e. two DNNs) involves only routine skill in the art (Nerwin v. Erlichman, 168 USPQ 177, 179).  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the method/apparatus/medium of Golding to specifically utilize two deep neural networks instead of just one wherein one may specifically determine patterns in the imagery data that may be used for object of interest identification and positioning, which is merely a matter of obvious design choice, in order to meet the design needs such as reducing the processing power needed for both of the DNNs so that they can perhaps distribute the processing load among a plurality of less powerful computing components rather than a single more powerful computing component.
Regarding Claims 7-8, 18-19, and 26, Golding as modified by Censo and further modified by obvious design choice teaches the method of Claim 6, the apparatus of Claim 17, and the apparatus of Claim 25, respectively, and Censo further discloses: adjusting, at the processor, one or more weights associated with the second DNN (see obvious design choice discussion above) based on the first field of view to influence a saliency of the at least one salient object (per Claim 7) / wherein the salient object selection component is further configured to adjust one or more weights associated with the second DNN (see obvious design choice discussion above) based on the first field of view to influence a saliency of the at least one salient object (per Claim 18) / the at least one processor is further configured to adjust one or more weights associated with the second DNN (see obvious design choice discussion above) based on the first field of view to influence a saliency of the at least one salient object (per Claim 26), and the one or more weights are adjusted based at least “the user profile database 54 can store user preferences regarding the types of visual landmarks they prefer to see. For example, the profile of a certain user can indicate that she prefers billboards as landmarks. The landmark selection system 18 can use user preferences as at least one of the factors when selecting visual landmarks from among redundant visual landmarks. In some implementations, the user provides an indication that he or she allows the landmark selection system 18 may utilize this data”, Paragraph 38, “wherein retrieving the plurality of visual landmarks includes querying the database for visual landmarks based on a profile of the driver”, Claim 8).
Response to Arguments
Applicant's respectfully submitted amendments/remarks/arguments filed 31 Mar 21 have been fully considered but they are not fully persuasive.
Firstly, Applicant’s cancelation of Claims 9, 20, and 27 have enabled the withdrawal of those specific previous rejections under 35 USC 101, 35 USC 112(b)/(d), and 35 USC 103.  Additionally, Applicant’s amendment to independent Claims 1, 12, 23, and 30 has enabled the withdrawal of the other 35 USC 112(b) rejection made against these claims (pertaining to how they didn’t include a definitive step of the user being assisted).
Secondly, Applicant’s respectfully submitted remarks dated 31 Mar 21 specifically mention that Paragraphs 86, 101, 103, and 165-176 of the specification provide structural support for the various 35 USC 112(f) terms that have been indicated as having indefinite structure under 35 USC 112(b), since Paragraphs 86, 101, and 103 mention these terms as characters 910, 912, and 914 (and non-mentioned Paragraph 85 mentions character 906), and Paragraphs 165-176 allegedly state that these “components” “can be implemented as, inter alia, in hardware, software, firmware, or any combination thereof, as well as processors(s) and/or computer-readable media capable of implementing instructions corresponding to logical blocks, modules and circuits described in connection with the present disclosure may be implemented or performed with a general-purpose processor…”, but since none of these “components” are ever referred to as logical blocks, modules, or circuits, it is not clear as to how an assumption may be made that they are in fact one in the same.  Furthermore, Paragraph 175 states “it should be appreciated that modules and/or other appropriate means for performing the methods and techniques described herein can be downloaded and/or otherwise obtained by a user terminal and/or base station as applicable”.  Even if one would try to equate the “black boxes” of Fig. 9 as “logical blocks” per Paragraph 165, this is not supported by the remainder of the specification since the specification only ever mentions the word “block” or “blocks” within descriptions of Figs. 1, 3B, and 4-5 (or else “memory block 118”), but not within any descriptions of Fig. 9 (which is the only figure that shows characters 906, 910, 912, and 914).  As such, it appears that even in view of the entire disclosure, and applicant’s remarks, it is still clear that these terms lack clear structure, and will continue being interpreted under 35 USC 112(f), and will continue rendering the claims that utilize them indefinite under 35 USC 112(b).
nd and 3rd “obtaining” steps are of the image data from the first and second cameras).  There are no steps of the cameras receiving any commands from the processor to provide specific information.  Therefore, these cameras are merely the means for receiving data (as external structures to the claimed apparatuses and/or computer readable medium), and still describe insignificant pre-solution activity.  Other than the cameras (insignificant pre-solution activity) and other generic computing elements claimed (which generally define the abstract idea), to include one or more deep neural networks, the additional display/speaker as claimed also only describe insignificant post-solution activity (i.e. they are merely the means for outputting results of the analysis/identification/calculation steps as one or more external structures).  Like the cameras, the display/speaker are not definitively claimed to be a part of the apparatus claimed within Claims 12-19, the apparatus claimed within Claims 23-26 and 28-29, nor the medium claimed within Claim 30 (and there is no independently claimed “system” and/or “vehicle” that includes them separately from the apparatus/medium described in Claims 12-19, 21-26, and 28-30).  Secondly, claiming the outputting of “instructional information” to specifically include “a first navigational instruction” is merely linking the invention to a particular technological environment, that is, implementation via one or more computers that relate to navigation of a vehicle.  Finally, the new limitation added by amendment to independent Claims 12, 23, and 30 states “wherein the first navigational instruction indicates at least one of a distance or a direction of travel with reference to the at least one salient object”, but is still merely describing an intended use of the outputted instructions; outputted indication/-s going to an external display/speaker of the vehicle provides no definitive guarantee that this/these indication/-s amount/-s to a practical application and/or significantly more than the judicial exception.  For example, the user may not see/hear the indication/-s, the user may not want to take heed of the indication/-s, or even if the user does want to take heed of the indication/-s, there is no way of knowing that the user wouldn’t have navigated their vehicle in the same exact way based on experience or other received information prior to or regardless of ever seeing/hearing the indication/-s; and thus the user may not actually benefit from the indication/-s at all).  It should also be noted that the specification does not describe any practical application to the vehicle or to the user at all based on this/these indication/-s, and Paragraph 58 of the Specification only states that “the user may find navigating a route easier and more intuitive”; it seems as though the user may also not find navigating a route easier and more intuitive.  As such, the Examiner is substantially maintaining this rejection against Claims 12-19, 21-26, and 28-30.
Finally, regarding Applicant’s respectfully made amendments/remarks/arguments pertaining to the prior art rejections, Examiner is not persuaded.  Applicant firstly states that that the amended features of the independent claims, particularly “storing, at a memory, field-of-view information including at least one angle associated with an orientation of the head of the user; and determining, at the processor, a first field of view associated with the user based on a gaze of the user in the second image, wherein the first field of view is based on the field-of-view information”, are not disclosed/taught/suggested by the prior art of record.  In rebuttal, Examiner holds that Golding discloses these limitations, Censo also teaches these limitations, and thus the combination of Golding with Censo teaches these limitations.  The information may be more than just at least one angle, the at least one angle must only be “associated with” an orientation of the head of the user, and the determined first field of view must only be “associated with” the user based on a gaze of the user.  Applicant’s own remarks discuss that Golding discloses (a) per Paragraph 21: feature matching from currently captured images to previously captured images from the same location and same camera orientation (i.e. pose), and (b) per Paragraph 33: selecting a subset of the matched features in accordance with the likelihood the driver can actually see them while driving.  While considering (a), the process of feature matching inherently requires converting the current and past (“Eye-gaze sensors 121 are configured to determine a direction of focus 130 along which driver 100 may be looking. Eye gaze sensors 121 are further configured to determine a point of focus 140 that represents a particular depth at which driver 100 may be looking along direction of focus 130. Field of view 150 represents a panorama within which driver 100 may visually perceive objects at any given time. As such, point of focus 140 generally resides within field of view 150. Eye-gaze sensors 121 may determine point of focus 140 via eyeball tracking sensors as well as head tracking sensors. Computing device 124 is configured to process data from those sensors to determine direction of focus 130 and point of focus 140 within field of view 150. Persons skilled in the art will generally be familiar with a wide variety of techniques for determining direction of focus 130 and point of focus 140”, Paragraph 22).  As such, Examiner holds that the combination of these reference disclose and/or teach these limitations.  Please see the above 35 USC 103 Claim Rejections section for further details (and Examiner also suggests Applicant review the prior art rejection of dependent Claim 3).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663